DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing unit configured to sense” in Claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0081471) in view of Nishikawa et al. (US 2017/0186373).
 As to Claim 1, Park et al. discloses A display device comprising: a timing controller configured to generate a first on-clock signal, a first off-clock signal, and a first output control signal (figs.2-3-para.0043- on clock ON_CLK, off clock OFF_CLK and control signals gate start pulse GST, an even/odd control pulse EO {GST and EO read as first output control signals}); 
5a level shifter electrically connected to the timing controller and configured to generate a first first-type gate clock signal (fig.2-3- level shifter 600, outputs start pulse VST and generate k-phase clocks CLK1 to CLKk {read as first type gate clock signal)), 
wherein a rising edge of the first first-type gate clock signal and a falling edge of the first first-type gate clock signal are respectively synchronized with a rising edge of the first on-clock signal and a falling edge of the iofirst off-clock signal (figs.2-3-a rising edge of CLK1 {see first rising edge of first pulse of CLK1} is synchronized with a rising edge of ON_CLK {see first rising edge of first pulse of ON_CLK} and a falling edge of CLK1 {see second falling edge -Vdd to VGL- of first pulse of CLK1} is synchronized with a falling edge of OFF_CLK {see first falling edge of first pulse of OFF_CLK}); 
a gate driver electrically connected to the level shifter and configured to output first-type gate signals based on the first first-type gate clock signal (fig.2-para.0046-gate driver 200 may sequentially and alternately select the k-phase clocks (CLK1 to CLKk), and may output the selected clock to the gate lines GL1 to GLn as a scan signal {read as first-type gate signals}); and 
a display panel electrically connected to the gate driver and 15including pixels, wherein the pixels are configured to emit lights in response to the first-type gate signals (fig.1- display panel 100-para.0033-0035),
wherein a high-level period of the first output control signal overlaps with a low- level period of the first on-clock signal and a low-level period of the first off-clock signal (fig.3- a high level period of both ON_CLK and OFF_CLK are low when GST is high}), and
wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on the first output control signal to generate first-type sub-pulses  that are separated from each other by exactly a length of the high-level period of the first output control signal (fig.3- para.0044-0045- after receiving control signal GST level shifter outputs start pulse VST to indicate start of shift operations, level shifter may perform logic operation to generate phase shifted clocks CLK1 to CLKk,CLK1, where a falling edge falls to intermediate voltage VDD from VGH and then from VDD to VGL {phase shifted CLK1-CLKk with falling edges from Vdd, VGL read as first type sub-pulses}).
Park et al. does not expressly disclose the first-type sub-pulses are separated from each other (fig.3- first and second pulse each including falling edges from Vgh-Vdd-Vgl are separated), but do not expressly disclose the first-type sub-pulses that are separated from each other by exactly a length of the high-level period of the first output control signal.
Nishikawa et al. discloses the first-type sub-pulses (fig.24-during a pause period (current measurement period), scan line signal Gai comprises two sub-pulses (during periods T1,T3)) that are separated from each other by exactly a length of the high-level period of the first output control signal (fig.24- during the pause period, when control signal ENA2 is high during periods T1, T3 , scan line Gai is also high during T1, T3 and the sub-pulses are separated exactly by a length of the high level period T2 of control signal ENB2; para.0293-0296, 0338-0347).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al. by implementing a current measurement period, and control enable signals ENA2, ENB2 as disclosed by Nishikawa et al, such that the sub-pulse of clock signal CLK1 (of Park et al.) would be high level during high level period of the control enable signal  first control enable signal ENA2 and low level during the low level period of first control enable signal ENA2 and high 

As to Claim 2, Park et al. in view of Nishikawa et al. disclose wherein the first-type sub- pulses include a first first-type sub-pulse and a second first-type sub-pulse, wherein the first first-type sub-pulse includes a first rising edge and a first falling edge (Park-fig.3-rising and falling edges of first pulse of CLK1; Nishikawa-fig.24- Gai signal line-rising and falling edge of pulse during period T1), and wherein the second first-type sub-pulse includes a second rising edge and a second falling edge (Park-fig.3-risiing and falling edges of second pulse of CLK1; Nishikawa-fig.24- Gai signal line-rising and falling edge of pulse during period T3).

As to Claim 3, Park et al. in view of Nishikawa et al. disclose wherein a pulse of the first output control signal (Nishikawa-fig.24- pulse of control signal ENB2) occurs after the first rising edge (Nishikawa-fig.24- pulse during period T2 occurs after first rising edge of sub-pulse of Gai line during period T1) and before the second falling edge (Nishikawa-fig.24- pulse during period T2 occurs before the falling edge of sub-pulse of Gai line during period T3).

As to Claim 4, Park et al. in view Nishikawa disclose, wherein the level shifter includes: 10a first gate clock output unit configured to generate the first rising edge and the second falling edge, wherein the first rising edge is synchronized with a rising edge of a pulse of the first on-clock signal, and wherein the second 

As to Claim 5, Park et al. in view of Nishikawa et al. disclose wherein the first gate clock output unit: 73gradually decreases the second first-type sub-pulse from a first level to a second level lower than the first level during a period from a time of a rising edge of the pulse of the first off-clock signal to a time of the falling edge of the pulse of the first off-clock signal is 5generated (Park-fig.3- the pulse decreases from VGH to VDD and from VDD to VGL from a time of rising edge of the pulse of OFF_CLK to the falling edge of OFF_CLK).

As to Claim 6, Park et al. in view of Nishikawa et al. disclose wherein pulses of the first on-clock signal are provided according to a predetermined period, and wherein pulses of the first off-clock signal are provided according to the predetermined period and are synchronized with the pulses of the first on-clock signal (Park-fig.3-ON_CLK, OFF_CLK).

As to Claim 9, Park et al. in view of Nishikawa et al. disclose wherein a pulse of the first output control signal overlaps a portion of the first first-type sub- pulse and does not overlap the second first-type sub-pulse (Nishikawa-first pulse of control signal ENA2 during period T1 overlaps a portion of first sub-pulse of Gai line during period T1 and does not overlap the second sub-pulse of Gai (T3)).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0081471) in view of Nishikawa et al. (US 2017/0186373), further in view of Cho et al. (US 2020/0098312).
As to Claim 7, Park et al in view of Nishikawa et al. do not  expressly disclose wherein pulses of the first on- clock signal are provided according to a predetermined period, wherein pulses of the first off-clock signal are provided according to the predetermined period, and 20wherein each pulse of the pulses formed of the first off-clock signal is provided between two successive pulses of the pulses of the first on-clock signal.
Cho et al. discloses wherein pulses of the first on- clock signal are provided according to a predetermined period, wherein pulses of the first off-clock signal are provided according to the predetermined period, and 20wherein each pulse of the pulses formed of the first off-clock signal is provided between two successive pulses of the pulses of the first on-clock signal (fig.23-24- pulses of the Off CLK signal are provided between two successive pules of the On CLK signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Nishikawa et al., with the teachings of Cho et al., the motivation being to provide frequency dispersion of clock signals, thus minimizing EMI while maintaining display quality (Cho-para.0134).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0081471) in view of Nishikawa et al. (US 2017/0186373), further in view of Cho et al. (US 2019/0197964, hereinafter Cho2).
As to Claim 8, Park et al. in view of Nishikawa disclose a sensing unit configured to sense the pixels in response to second-type gate signals ({This element is interpreted under 35 U.S.C. 112(f) as sensing transistor; Park-para. 0038, 0060-0062); wherein the timing controller is configured to generate a second 
Park et al. in view of Nishikawa et al. do not expressly disclose, but Cho2 discloses: wherein the timing controller is configured to generate a second on-clock signal, a second off-clock signal (fig.2-on_clk2, on_clk 3, off_clk2, off_clk3), wherein the level shifter: generates a first second-type gate clock signal, wherein a rising edge of the first second-type gate clock signal and a falling edge of the first second-type gate clock signal are respectively synchronized with a rising edge of the second on-clock signal and a falling edge of the second off-clock signal (fig.2-3- para.0065-sense clock generator generates sense clocks SECLK1-SECLKn using on_clk2 and off_clk2; para.0066-0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclose by Park et al. in view of Nishikawa et al. with the teachings of Cho2, the motivation being to minimize transition of signals transmitted from timing controller to a level shifter IC (Cho2-para.0012).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10, is allowable over the prior art for the reasons noted in OA 11/04/2021.
Claims 14, 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 14 is allowable over the prior art of record for the reasons noted in OA 11/04/2021.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 19, is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the signal converting unit generates: a first output control sub-signal by delaying a first copy of the first output control signal by a predetermined time, 5a second output control sub-signal by inverting a second copy of the first output control sub-signal, a third output control sub-signal by performing an AND operation on the first output control signal and the second output control sub-signal, and 10a fourth output control sub-signal by performing an AND operation on the first output control signal and the first output control sub-signal”, in combination with the other limitations in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DISMERY MERCEDES/Primary Examiner, Art Unit 2627